Citation Nr: 9922575	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, and died on December [redacted], 1997.  
The appellant is the veteran's widow.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that in her 
Substantive Appeal of May 1998, the appellant requested that 
she be afforded a personal hearing.  In November 1998, this 
request was formally withdrawn.  The appellant has been 
afforded her right to a hearing.

The Board also notes that the appellant appears to have 
raised an issue with respect to a claim for an increased 
rating which she maintains was filed by the veteran prior to 
his death.  The record shows that prior to his death, the 
veteran had filed a claim for an increased rating for his 
service-connected right femur disorder, then evaluated as 40 
percent disabling.  The appellant has indicated that she 
wishes to pursue this claim, and accordingly, the Board finds 
that this claim, now a claim for accrued benefits, must be 
considered by the RO in order to afford the appellant with 
the due process to which she is entitled.  This issue is 
referred to the RO for appropriate action.


REMAND

The appellant contends that the veteran suffered from 
headaches during his active service and thereafter, and that 
the disorder which caused the headaches also led to his death 
from intracerebral hemorrhage.  The appellant further 
contends that a claim for service connection for headaches 
which the veteran filed in his lifetime remains pending.  

The report of a VA rating examination dated in June 1946 
includes a diagnosis of post-traumatic headaches by history, 
and a July 1946 private treatment note shows that the veteran 
was seen for complaints of headaches.  An August 1946 rating 
decision notes the veteran's diagnosis of "post-traumatic 
headaches, by history", and indicates that an examination 
was requested to determine the true "N.P." (neuro-
psychiatric) nature of the headaches.  Pursuant to the RO's 
directive, the report of a December 1946 rating examination 
notes that the veteran experienced frequent frontal 
headaches.  He was diagnosed with a psychoneurosis, of a 
mixed type.  The report of a March 1947 rating decision does 
not appear to have directly addressed the issue of headaches, 
but rather, notes that the veteran had a psychoneurosis that 
was not incurred in service.  

In a letter dated in March 1947, the veteran was notified 
only that there was a favorable action taken on his claim.  
When he submitted the claim of entitlement to service 
connection for headaches, the veteran had also claimed that 
reduction of his disability evaluation from 100 percent to 30 
percent was incorrect.  The favorable determination 
referenced in the March 1947 letter was, apparently, 
assignment of a 40 percent disability evaluation rather than 
the reduction to 30 percent initially determined as 
appropriate.  However, the veteran was not informed of the 
status of his claim for service connection for headaches per 
se.  

Later, in December 1947, the veteran claimed entitlement to a 
total disability rating due to a cerebral concussion in 
service.  The report of a February 1948 VA rating examination 
notes the veteran's history of a head injury, his complaints 
of headaches, and concludes with a diagnosis of a cerebral 
concussion by history.  No opinion was included specifically 
regarding the veteran's claimed headaches.  No decision 
regarding headaches was issued.  
In April 1952, the veteran submitted a claim for service 
connection for headaches.  He claimed that he had experienced 
headaches since 1945.  The report of a May 1952 VA rating 
examination notes the veteran's subjective complaints of 
headaches.  However, the rating decision of May 1952 did not 
address the veteran's complaint of headaches at all.  Rather, 
the veteran's head injury was treated as a claim for service 
connection for disfiguring scars.  

The Board finds that to the extent that the veteran's claims 
for service connection for headaches were ever adjudicated, 
and it is not clear from the record that they were, it does 
not appear that the veteran was properly informed of any 
decision with respect to that claim.  Accordingly, the Board 
finds this claim is still pending.  

The United States Court of Appeals for Veterans Claims 
(Court) held, in Wingo v. West, 11 Vet. App. 307 (1998), that 
where an appellant claims entitlement to dependency and 
indemnity compensation (DIC), the appellant is entitled to 
obtain a determination of whether the veteran hypothetically 
would have been entitled to receive an award for service 
connection for an asserted cause of death, where the veteran 
did not file a claim.  Additionally, the Court held, the 
applicable law and regulation give the survivor the right to 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to receive a different decision on a 
service-connection related issue.  Id. at 311.  

Here, the Board finds that the veteran did not obtain an 
adjudication during his lifetime as to a claim for service 
connection for headaches.  The appellant's contention that 
the veteran was entitled to service connection for headaches 
must be adjudicated before the Board competes appellate 
review of the claim at issue, service connection for the 
cause of the veteran's death, which requires the Board to 
consider whether any service-connected disability caused or 
contributed to the cause of the veteran's death.  Logically, 
the Board cannot review a claim for service connection for 
cause of death until all pending claims for service 
connection have been resolved.  The pending claim for service 
connection for headaches (in essence, a claim for accrued 
benefits) is so inextricably intertwined with the appellant's 
claim for entitlement to DIC benefits that it must be 
resolved before the issue of service connection for the cause 
of the veteran's death can be adjudicated.  

The Board further notes that, in January 1998, the appellant 
filed a claim to include dependency and indemnity 
compensation (DIC).  This appeal arises from a May 1998 
rating action denying service connection for the cause of the 
veteran's death.  The appellant filled a notice of 
disagreement (NOD) in May 1998, for denial of DIC.  The SOC, 
however, was restricted to entitlement to service connection 
for the cause of the veteran's death.  In her substantive 
appeal, the claimant again referred to disorders for which 
she contended the veteran was entitled to service connection, 
or from which she felt he was totally disabled, even though 
service connection and disability evaluation had not been 
granted for those disorders during the veteran's lifetime.  
Although the appellant's wording in the substantive appeal 
does not specifically reference her DIC claim, a liberal 
reading of the appellant's substantive appeal to the Board 
discloses that she was expressing disagreement with the RO's 
denial of DIC benefits.  Accordingly, the substantive appeal 
constituted a timely NOD as to the entire DIC claim, not 
limited to an appeal for service connection for the veteran's 
cause of death, because it expressed disagreement in writing 
with the RO decision "and a desire to contest the result."  
38 C.F.R. § 20.201.  

DIC is payable to the surviving spouse of a person who died 
of a service-connected disability, and thus service 
connection for the cause of death is a threshold 
determination for DIC benefits.  However, the Board notes 
that benefits can be paid to a surviving spouse in the same 
manner as if the veteran's death was service-connected in 
certain circumstances, under the provisions of 38 C.F.R. § 
3.22(a)(2).  Limitation of the appellant's claim on appeal to 
the issue of service connection for the cause of the 
veteran's death is a procedural defect which must be 
corrected.  38 C.F.R. § 19.9; Manlincon v. West, 12 Vet. App. 
238 (1999).  

Therefore, in order to afford the appellant every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action. 

1.  The RO should provide the appellant 
with a SOC which describes all bases of 
entitlement to DIC, including 
consideration of the provisions of 38 
C.F.R. § 3.22(a)(2).  The appellant and 
her representative are hereby cautioned 
that they must perfect an appeal as to 
this issue by filing a timely substantive 
appeal in order to obtain review by the 
Board.

2.  The RO should advise the appellant as 
to the types of evidence she may submit 
to establish her claims for DIC, 
including on the basis of service 
connection for the cause of the veteran's 
death and on the basis of total service-
connected disability, including 
consideration of Wingo, 11 Vet. App. 307.  
The appellant should be afforded the 
opportunity to submit or identify VA or 
non-VA providers who provided care for 
headaches, and any records identified 
should be obtained.  The appellant should 
be advised of other types of evidence, 
such as medical opinions, by headaches.  

3.  The RO should advise the appellant as 
to the types of evidence she may submit 
as to the pending accrued benefits 
claims.  At a minimum, the RO must ask 
the appellant whether, during his 
lifetime, the veteran ever received 
treatment in any VA facilities, or at VA 
expense.  If so, the records of such VA 
treatment should be obtained and must be 
considered in reviewing the accrued 
benefits claims.  

4.  After adjudication of the appellant's 
accrued benefits claims, the RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death, considering all evidence of 
record, not limited to evidence 
considered for accrued benefits purposes.

5.  The RO should then readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death, and, if that determination remains 
unfavorable tot he appellant, the RO 
should then adjudicate the question of 
whether, based upon evidence in the 
claims file or before VA at the time of 
the veteran's death, had the veteran 
brought a claim more than 10 years prior 
to his death, he would have been entitled 
to received a total disability 
evaluation, thus entitling his survivor 
to DIC.  

6.  In the event that the action taken by 
the RO remains adverse to the appellant, 
she and her representative should be 
furnished a Supplemental Statement of the 
Case which contains citations and 
explanations of the pertinent regulatory 
criteria, as well as detailed reasons and 
bases for the decision reached.  
Thereafter, the appellant and her 
representative should be afforded an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

By this REMAND, the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to further 
develop the record and to accord the appellant due process of 
law.  No action is required of the appellant until she 
receives further notice. 




		
	TRESA M. SCHLECT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










